DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 15 April 2021 in response to the Office Action of 16 October 2020 are acknowledged and have been entered. Claims 2, 11, 15, and 19 have been cancelled. Claims 1, 6, and 20 have been amended. Claims 1, 3-10, 12-14, 16-18, and 20-23 are pending and being examined on the merit. 
Any rejection or objection not reiterated herein has been overcome by amendment.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code on page 41, 46, 105, 173, and 180. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12, 14,  and 22 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recite “wherein the mixed population of bacteria comprises E. coli and a bacterial species selected from the group consisting of Lactobacillus and Streptococcus” and depends from claim 1.  Claim 1 requires that the second bacteria species is selected from the group consisting of
Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes.  It is unclear how the E. coli and the bacterial species selected from lactobacillus and streptococcus relates to the claim as a whole.  The lack of clarity renders this claim indefinite. 
Claim 14 recites “at least about 80% identical”.  It is not clear what “at least about” means.  The recitation “at least” means that the claims does not encompass those values that are less that “about 80%”.  However the specification does not provide any guidance for what specific range of percents are covered by “about”.  Therefore, it is not clear what values are less than “about 80%” and as a result it is not clear which values are “at least about 80% identical”.  Therefore the recitation “at least about 80% identical” is considered to be an ambiguous means for specifying the percent identity.
Claim 22 recite “wherein the host cells are wild-type cells”, and depends from claim 1.  Claim 1 requires that the HM-crRNA in the host cells is encoded by an engineered nucleic acid.  It is unclear how the host cells are required to be wild type when the claim simultaneously requires that they comprise an engineered nucleic acid because these appear to refer to mutually exclusive limitations.  The lack of clarity renders this claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1, 3-5, 7-10, 12, 13, 16-18, 20- 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bikard (US 2016/0324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014) in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Lu (US 2015/0064138 A1, 03/05/2015).
Regarding claim 1, 4, 5-7, and 10, Bikard teaches compositions and methods suitable for treating a subject for any condition that is caused by or is positively correlated with the presence of unwanted bacteria [0047].  Bikard teaches a method for selectively reducing the amount of a targeted bacteria in a mixed bacterial population (which comprises a first and second bacterial subpopulation), the method comprising contacting the bacterial population with a pharmaceutical composition comprising a phagemid wherein the phagemid comprises nucleotide sequences encoding a CRISPR-associated enzyme and a targeting RNA wherein the targeted bacteria is an antibiotic resistant bacteria, a virulent bacteria or any unwanted bacteria; wherein the contacting the bacterial population is such that at least some of the phagemids are introduced into at least some of the bacteria in the bacterial population and, subsequent to the introduction of the phagemids, at least the targeting RNA and the Cas9 enzyme are produced, and wherein the amount of the targeted bacteria in the mixed bacterial population is reduced [claim 1]. Bikard teaches use the sequence-specific killing strategy to eradicate MRSA strains from a mixed population of bacteria where the mixed population of bacteria consist of a 1:1 mixture of the clinical isolate S. aureus USA300Φ and RNΦ cells [0053] where disease would occur upon infection of the RNΦ cells with the clinical isolate S. aureus USA300Φ. Bikard teaches where the targeting RNA is selected from a crRNA and a guide RNA [0005]. Bikard teaches that the present disclosure is pertinent to target spacer sequences that are subject to cleavage by any Type II CRISPR system [0041].  Bikard teaches that the targeting RNA is to be directed to (i.e., having a segment that is the same as or complementarity to) a CRISPR site that is specific for the type of bacteria and/or plasmid that is to be killed or eliminated from the bacteria, respectively [0041].  Bikard further teaches the formation of a crRNA/tracrRNA hybrid that functions as a guide for Cas, which cleaves the target sequence in the bacteria [0041].  Bikard teaches wherein the targeting RNA is specific for a DNA sequence present in the targeted bacteria and wherein said DNA sequence is not present in the other bacteria (of which any one could be a first bacteria species) in the mixed bacterial population [claim 10].  
Bikard does not teach wherein the second bacterial species is selected from the group consisting of Enterococcus, and wherein the first bacterial species is probiotic, commensal or symbiotic with the subject.  Bikard also does not teach a Type I Cas and a Type I HM/ CRISPR/Cas system.  Bikard does teach that the compositions and methods can be readily adapted to target any bacteria or any bacteria plasmid, or both [abstract].
Lu teaches that engineered autonomously distributed circuits containing programmable nucleases (i.e., "programmable nuclease circuits") can be delivered to microbial organisms (cells) in vivo to, for example, mediate sequence-specific elimination of microbial organisms that contain a target gene of interest ( e.g., a gene that is harmful to humans); and that embodiments of the present disclosure relate to engineered variants of the Type II CRISPR Cas system of Streptococcus pyogenes, which can be used in accordance with the present disclosure to reverse antibiotic resistance in, or specifically destroy, a wide range of microbial organisms [0005]. Lu teaches that programmable nuclease circuits may be delivered to microbial organisms via conjugation using probiotic bacteria, wherein the vectors may be mobilizable such that they can be delivered from a donor to a recipient cell or self-transmissible such that they broadly propagate through a population [0006].  Lu teaches where the microbial cells that are non-pathogenic bacterial cells (e.g., probiotic and/or commensal bacterial cells), and can be members of the phyla Actinobacteria, Proteobacteria, Firmicutes, or others, or a combination thereof; and the pathogenic bacterial cells may be vancomycin-resistant Enterococcus (VRE)  [0020].  
Gomaa teaches that genome targeting with CRISPR-Cas systems can be employed for the sequence-specific and titratable removal of individual bacterial strains and species. Gomaa teaches that using the type I-E CRISPR-Cas system in Escherichia coli as a model, it was found that this 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of Bikard wherein the second bacterial species is Enterococcus and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific pathogenic microbial organisms that contain target genes of interest as taught by both Bikard and Lu.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the method of Bikard wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM CRISPR/Cas system in the host cells.  This modification would have mounted to a combination of prior art elements as Gomaa teaches that most bacteria contain CRISPR-Cas systems and that the native Type I CRISPR CAS systems or imported systems could be used to remove bacteria species.  Therefore one of ordinary skill would have been motivated to provide the Entercoccus species with a the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells for the advantage of Enterococcus removal.  Thus given the teachings of the prior art and the skill level of the artisan of ordinary skill in the art at the time of the applicant's invention, it must be considered, absent evidence to the contrary, that said artisan would have had a reasonable expectation of success in practicing the claimed invention.

Regarding claim 3, Bikard teaches the possibility of programming the nuclease with two or more crRNA guides in order to target different chromosomal sequences and limit the rise of resistant clones that escape phagemid treatment through the generation of target mutations. Bikard achieved this by expanding the CRISPR array carried by the phagemid to produce a second crRNA targeting either the superantigen enterotoxin sek gene (virulence gene), or another region of the mecA gene (antibiotic resistance gene) [0053].
Regarding claim 8 and 20, Bikard teaches that the bacteria population comprises a plurality of bacteria types that have been identified as part of the human microbiome [0036].
Regarding claim 9, Bikard teaches that the phage is specific for a bacterial strain that is a member of, for example, Streptococcus and Staphylococcus which are gram positive species [0035].  Additionally Gomaa teaching of Enterococcus as being a possible bacteria species of the claimed invention is a teaching of a bacteria that is gram positive.
Regarding claim 12, Bikard teaches that the method is suitable for prophylaxis and/or therapy for a subject for any one or combination of conditions associated with an infection by any one or combination of Streptococcus, Staphylococcus, Clostridium, Bacillus, Salmonella, Helicobacter pylori, Neisseria gonorrhoeae, Neisseria meningitidis, or Escherichia coli [0047].
Regarding claim 13, Bikard teaches where it is desirable to inhibit or eliminate specific bacterial growth on non-medical objects or surfaces [0018].
Regarding claim 18, Bikard teaches where the bacterial population can comprise a plurality of bacterial species, with only certain species having virulent and non-virulent members in the population [0036].
Regarding claim 21, Bikard do not teach wherein the first bacterial species and the second bacterial species are gut microbiota species.   Lu teaches that administration of probiotic L. rhamnosus GG (gut probiotic species) can reduce vancomycin-resistant Enterococci VRE 
Regarding claim 22, Bikard teachings of treating a subject having unwanted bacteria is discussed above as applied to claim 29.  Given that the bacteria are naturally occurring in the subject, the bacteria are considered wild type.
Regarding claim 23, Bikard teaches reduction of from 50% to 4.8% of RNKΦ cells after phagemid treatment [0055]. 

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014) in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Lu (US 2015/0064138 A1) and further in view of Makarova (Makarova et. al., 2011 Nat Rev Microbiol. 9(6): 467–477).
The teachings of Bikard, Gomaa, and Lu are discussed above as applied to claim 1.  Bikard, Gomaa, and Lu do not teach wherein the host cells from the second bacteria species recited in instant claim 1 comprise an endogenous Type I Cas,
Markova teaches Bacteroidetes genomes containing Type I CRISPR-Cas systems.
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified method of Bikard, Gomaa, and Lu wherein the second bacteria species is Bacteroidetes which contains an endogenous Type I Cas.  This modification would mount to a simple substitution of one second bacteria species for another.  One of ordinary skill would be motivated to make the modification for the advantage of removing . 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014) in view of Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13) and Lu (US 2015/0064138 A1) and further in view of Henn (US 20160040215Al, PCT filed 3/14/2014).
The teachings of Bikard, Gomaa, and Lu are discussed above as applied to claim 1.  Bikard, Gomaa, and Lu do not teach wherein the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least about 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.
Bikard teaches that phagemid treatment specifically kills virulent, but not avirulent, staphylococci, which would have identical 16S sequences ([0018]).  
Henn teaches the use of CRISPRs (clustered regularly interspaced short palindromic repeats) to selectively enrich for specific bacterial targets or classes of bacteria [0143].  Henn teaches "Operational taxonomic units," "OTU" (or plural, "OTUs") that refer to a terminal leaf in a phylogenetic tree and is defined by a nucleic acid sequence, e.g., the entire genome, or a specific genetic sequence, and all sequences that share sequence identity to this nucleic acid sequence at the level of species. In some embodiments the specific genetic sequence may be the 16S sequence or a portion of the 16S sequence [0054].  Henn discloses that Table 1 shows a list of OTUs with taxonomic assignments made to Genus, Species, and Phylogenetic Clade. Clade membership of bacterial OTUs is based on 16S sequence data. Clades are defined based on the topology of a phylogenetic tree that is constructed from full-length 16S sequences using maximum likelihood methods familiar to individuals with ordinary skill in the art of phylogenetics.  Clades are constructed to ensure that all OTUs in a given clade are within 5% genetic similarity.   OTUs that are 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the modified method of Bikard, Gomaa, and Lu by choosing two bacteria species from Table 1, one pathogenic and the other non-pathogenic, of Henn that fall within the same clade 9 (e.g. Clade _92) so that the first bacterial species has a 16s ribosomal RNA-encoding DNA sequence that is at least about 80% identical to a 16s ribosomal RNA-encoding DNA sequence of the second bacterial species.  One of ordinary skill would be motivated to make this modification for the advantage of inhibiting the growth of a pathogen bacteria of similar 16S sequences.  This modification would amount to a combination of prior art elements to yield the predictable result of selectively inhibiting the growth of a specific bacteria species of similar 16S sequences.
Response to Arguments

Applicants argue that “claims 1 and 2 are not obvious in view of in view of Bikard and Huo” on page 8.  Applicant’s arguments have been considered and found not persuasive; however the claims are still unpatentable for reasons discussed in the rejection above.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be 

Claims 1, 3-10, 12-14, 16-18, and 20-23 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2-3, 5-6, 12, 14-16, 18-19, 20-22, 27-28, 30 and 34 of U.S. Patent No. 10582712 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), Makarova (Makarova et. al., 2011 Nat Rev Microbiol. 9(6): 467–477) and Henn (US 20160040215Al, PCT filed 3/14/2014). The claims of U.S. Patent No. 10582712 teach all the limitation of claim 1 except for wherein the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes, wherein the second bacterial species is a different species than the first bacterial species, wherein the disease or condition is caused by the host cells, and wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; or wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells.  The teachings of Bikard, Gomaa, Lu, and Makarova are discussed above. It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of U.S. Patent No. 10582712  wherein the second bacterial species is a Enterococcus, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Bifidobacterium, and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements .

Claim 1, 3-10, 12-14, 16-18, and 20-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 12-14, 17-22 of U.S. Patent No. 10506812 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), Makarova (Makarova et. al., 2011 Nat Rev Microbiol. 9(6): 467–477) and Henn (US 20160040215Al, PCT filed 3/14/2014). The claims of U.S. Patent No. 10506812 teach all the limitation of claim 1 except for wherein the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes, wherein the second bacterial species is a different species than the first bacterial species, wherein the disease or condition is caused by the host cells, and wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; or wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells.  The teachings of Bikard, Gomaa, Lu, and Makarova are discussed above. It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of U.S. Patent No. 10506812  .

Claims 1, 3-10, 12-14, 16-18, and 20-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 7, 14-15 of U.S. Patent No. 10300138 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), Makarova (Makarova et. al., 2011 Nat Rev Microbiol. 9(6): 467–477) and Henn (US 20160040215Al, PCT filed 3/14/2014). The claims of U.S. Patent No. 10300138 teach all the limitation of claim 1 except for wherein a second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes, wherein the second bacterial species is a different species than the first bacterial species, wherein the disease or condition is caused by the host cells, and wherein the first bacterial species is probiotic, commensal or symbiotic with the subject.  The teachings of Bikard, Gomaa, Lu, and .

Claims 1, 3-10, 12-14, 16-18, and 20-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 16, and 20 of U.S. Patent No. 10624349 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), Makarova (Makarova et. al., 2011 Nat Rev Microbiol. 9(6): 467–477) and Henn (US 20160040215Al, PCT filed 3/14/2014). The claims of U.S. Patent No. 10624349 teach all the limitation of claim 1 except for wherein the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes, wherein the second bacterial species is a different species than the first bacterial species, wherein the disease or condition is caused by the host cells, and wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; or wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells.  The teachings of Bikard, Gomaa, Lu, and Makarova are discussed above. It would have been obvious to one ordinary skilled in the art before .

Claims 1, 3-10, 12-14, 16-18, and 20-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 4-10, 16-18, 20-21, 23, and 26 of U.S. Patent No. 10463049 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), Makarova (Makarova et. al., 2011 Nat Rev Microbiol. 9(6): 467–477) and Henn (US 20160040215Al, PCT filed 3/14/2014).  The claims of U.S. Patent No. 10463049 teach all the limitation of claim 1 except for wherein the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes, wherein the second bacterial species is a different species than the first bacterial species, wherein the disease or condition is caused by the host cells, and wherein the first bacterial species is .

Claims 1, 3-10, 12-14, 16-18, and 20-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5, 10-11, 14, 15, 16, 19, and 27 of U.S. Patent No. 9701964 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), Makarova (Makarova et. al., 2011 Nat Rev Microbiol. 9(6): 467–477) and Henn (US 20160040215Al, PCT filed 3/14/2014).  The claims of U.S. Patent No. 9701964 teach all the limitation of claim 1 except for wherein the second bacterial species is selected from the group .

Claims 1, 3-10, 12-14, 16-18, and 20-23 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-9, 11-13, 15-17, and 20-29 of U.S. Patent No. 10524477 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on .

Claim 1, 3-10, 12-14, 16-18, and 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 41 11, 15, and 19-23 of copending Application No. 15/862527 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 15/862527 anticipates the instant claims.


Claim 1, 3-10, 12-14, 16-18, and 20-23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 39, 42-44, 48, 54-57 of copending Application No. 15/817144 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), Makarova (Makarova et. al., 2011 Nat Rev Microbiol. 9(6): 467–477) and Henn (US 20160040215Al, PCT filed 3/14/2014). The claims of copending Application No. 15/817144 teach all the limitation of claim 1 except for wherein a second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes, wherein the second bacterial species is a different species than the first bacterial species, wherein the disease or condition is caused by the host cells, and wherein the first bacterial species is probiotic, commensal or symbiotic with the subject.  The teachings of Bikard, Gomaa, Lu, and Makarova are discussed above. It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of copending Application No. 15/817144 wherein the second bacterial species is a Enterococcus, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Bifidobacterium, and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific microbial organisms that contain target genes of interest as taught by both Bikard, Gomaa and Lu.  All other claims are also rejected as discussed above using the references cited above.


Claims 1, 3-10, 12-14, 16-18, and 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 29, 31, 35-37, 39, 45, 46, 50, and 52-53 of copending Application No. 16/588754 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), Makarova (Makarova et. al., 2011 Nat Rev Microbiol. 9(6): 467–477) and Henn (US 20160040215Al, PCT filed 3/14/2014).  The claims of copending Application No. 16/588754 teach all the limitation of claim 1 except for wherein the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes, wherein the second bacterial species is a different species than the first bacterial species, wherein the disease or condition is caused by the host cells, and wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; or wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells.  The teachings of Bikard, Gomaa, Lu, and Makarova are discussed above. It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of copending Application No. 16/588754 wherein the second bacterial species is a Enterococcus, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Bifidobacterium, and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific microbial organisms that contain target genes of interest as taught by both Bikard, Gomaa and Lu.  It would have been obvious to one 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-10, 12-14, 16-18, and 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 25-26, 30-31, 37-38, and 42 of copending Application No. 16/818962 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), Makarova (Makarova et. al., 2011 Nat Rev Microbiol. 9(6): 467–477) and Henn (US 20160040215Al, PCT filed 3/14/2014).  The claims of copending Application No. 16/818962  teach all the limitation of claim 1 except for wherein the second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes, wherein the second bacterial species is a different species than the first bacterial species, wherein the disease or condition is caused by the host cells, and wherein the first bacterial species is probiotic, commensal or symbiotic with the subject; or wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells.  The teachings of Bikard, Gomaa, Lu, and Makarova are discussed above. It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 3-10, 12-14, 16-18, and 20-23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 31, 32-34, 38, 40-41, and 44 of copending Application No. 16/785419.  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 16/785419 anticipates the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1, 3-10, 12-14, 16-18, and 20-23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9, 11, 15 and 20 of copending Application No. 17/005121 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), Makarova (Makarova et. al., 2011 Nat Rev Microbiol. 9(6): 467–477) and Henn (US 20160040215Al, PCT filed 3/14/2014).  The claims of copending Application No. 17/005121 teach all the limitation of claim 1 except for wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells.  The teachings of Bikard, Gomaa, Lu, and Makarova are discussed above.  It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of U copending Application No. 17/005121 wherein the HM-crRNA is operable with a Type I Cas in the host cells, wherein the engineered nucleic acid and the Type I Cas are comprised by a Type I HM-CRISPR/Cas system in the host cells as this modification would have mounted to a simple substitution of one CRISPR/Cas system for another for the common purpose of sequence specific killing or elimination of specific microbial organisms that contain target genes of interest as taught by both Bikard, Gomaa and Lu.  .  All other claims are also rejected as discussed above using the references cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 3-10, 12-14, 16-18, and 20-23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 63, 117-121, 123, 127, 129, 134, 138, 140, 143, 146, 149-151, 163-164, 171, 174, 177, 179, 182, 184-186  of copending Application 15/478912.  Although the claims at issue are not identical, they are not patentably distinct from each other because copending Application No. 15/478912 anticipates the claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1, 3-10, 12-14, 16-18, and 20-23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 27-36, 38-40, 42-44, and 46-49 of copending Application No. 16/588842 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), Makarova (Makarova et. al., 2011 Nat Rev Microbiol. 9(6): 467–477) and Henn (US 20160040215Al, PCT filed 3/14/2014). The claims of copending Application No. 16/588842 teach all the limitation of claim 1 except for wherein a second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes, wherein the second bacterial species is a different species than the first bacterial species, wherein the disease or condition is caused by the host cells, and wherein the first bacterial species is probiotic, commensal or symbiotic with the subject.  The teachings of Bikard, Gomaa, Lu, and Makarova are discussed above. It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of copending Application No. 16/588842 wherein the second bacterial species is a Enterococcus, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Bifidobacterium, and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific microbial organisms that contain target genes of interest as taught .
This is a provisional nonstatutory double patenting rejection.

Claim 1, 3-10, 12-14, 16-18, and 20-23  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 24, 25, 54-55, 57, 59-66, and 71of copending Application No. 16/813615 in view of Bikard (US 20160324938A1, filed as application No. PCT/US2014/015252 on Feb. 7, 2014), Gomaa (Gomaa et al. 2014. mBio 5(1):e00928-13. doi:10.1128/mBio.00928-13), Lu (US 2015/0064138 A1), Makarova (Makarova et. al., 2011 Nat Rev Microbiol. 9(6): 467–477) and Henn (US 20160040215Al, PCT filed 3/14/2014). The claims of copending Application No. 16/813615 teach all the limitation of claim 1 except for wherein a second bacterial species is selected from the group consisting of Enterococcus, Ruminococcus, Faecalibacterium, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Desulfovibrio, Bifidobacterium, Lachnospira, and Bacteroidetes, wherein the second bacterial species is a different species than the first bacterial species, wherein the disease or condition is caused by the host cells, and wherein the first bacterial species is probiotic, commensal or symbiotic with the subject.  The teachings of Bikard, Gomaa, Lu, and Makarova are discussed above. It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the method of copending Application No. 16/813615 wherein the second bacterial species is a Enterococcus, Shigella, Campylobacter, Fusobacterium, Mycobacterium, Bifidobacterium, and wherein the first bacterial species is probiotic or commensal.  One of ordinary skill would have been motivated to make this modification as it would have merely amounted as a simple combination of prior art elements known to be useful for the common purpose of sequence specific killing or elimination of specific microbial organisms that contain target genes of interest as taught .
This is a provisional nonstatutory double patenting rejection

Response to Arguments

Applicants argue that “claims 1 and 3-23 are not obvious in view of claims 1-23 of U.S. Patent No. 10,506,812” on page 8.  Applicant’s arguments have been considered and found not persuasive for reasons discussed in the rejection above.


Conclusion

No claims allowed.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771.  The examiner can normally be reached on M-F 830-530.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636